DETAILED ACTION

Status of Claims

Claims 1-13 are currently pending and have been examined in this application. This communication is the first action on the merits.
101: Claims 12 or 13 if rolled up into the independent claim may potentially overcome the 101 rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 03/10/2021, 04/19/2021, 03/24/2022, and 04/22/2022 have been received and considered except where struck through.

Allowable Subject Matter

Claim 13 objected to as being dependent upon a rejected base claim, but would be potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13:

A device for identifying a vehicle share misuse as in claim 1 wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required.

Examiner Suggestions

The examiner suggestions are made to improve claim form by way of amendments to promote better consistency against the claims and/or specification. 
It is suggested that Claim 1 is amended. The claim should be amended as follows: 

“said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a wireless communication network;” 

Applicant should further apply this rationale to claims depending on the above. 

Claim Objections

Claim 11 is objected to because of the following typographical informalities:  the word “rigger” should be corrected to “trigger”.  Appropriate correction is required.

Specification Objections

Specification [0033] is objected to because of the following informalities: the phrase should be corrected as “is restricted to a date and time of [use.” Appropriate correction is required.

Specification [00146] is objected to because of the following informalities:  the following limitations should be amended to: 

“if the distance is too far”, ““an incentive may be offered to the user to accept the vehicle 22.” 
Appropriate correction is required.

Specification [00153] is objected to because of the following informalities:  the phrase should be amended to “if the remaining energy in a vehicle 22 is too low”. Appropriate correction is required.

Specification [00158] is objected to because of the following informalities:  the phrase “A major maintenance event occurs” should be corrected to “A major maintenance event occurs”. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/117,548 (‘548) in view of Esselink (US 20150161832). This is a provisional nonstatutory double patenting rejection.

Claim 1 (instant application):

‘548 teaches:

A device for identifying vehicle share misuse comprising: at least one telematic device; at least one unique personal attribute; said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network; said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; said at least one unique personal attribute capable to be associated with said at least one telematic device; said at least one telematic device capable to communicate said shared vehicle data to a vehicle share platform; said at least one telematic device receiving reservation data [from said vehicle share platform], said reservation data including vehicle share limits; said at least one telematic device identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits, thereby processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle.

(‘548 – [Claim 1])

‘548 does not explicitly teach the following limitation

from said vehicle share platform

Esselink in the same field of endeavor, teaches:

from said vehicle share platform

(Esselink – [0048] – “The process can then access a cloud account 505 having one or more vehicles associated therewith. For example, without limitation, the rental company may have a cloud account with all of the vehicles owned by that company. Using the cloud account, the process can check if the selected vehicle is available that fits the rental parameters. [0049] – “Since virtual key handling can be controlled through the cloud account, the cloud account can also act as a scheduler, since it  knows when a virtual key for a given vehicle will expire.” [0054] – “if the reservation is cancelled or changed, the process can simply disable the key, so that the key never functions at all. This may be done by forcing the renter to cancel or change the reservation by connecting his phone to the cloud account so that virtual key stored on the renters phone may be overwritten by a terminated key or a changed key.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Claims depending on the above are rejected using the same rational as Claim 1.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11314901 (‘901) in view of U.S. Patent No. 11074769 (Balakrishnan). 

Claim 1 (instant application):

‘901 teaches:

A device for identifying vehicle share misuse comprising: at least one telematic device; at least one unique personal attribute; said at least one telematic device associated with a vehicle and [capable to communicate with a vehicle and other devices over a communication network;] said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; [said at least one unique personal attribute capable to be associated with said at least one telematic device;] said at least one telematic device capable to communicate said shared vehicle data to a vehicle share platform; said at least one telematic device receiving reservation data from said vehicle share platform, said reservation data including vehicle share limits; said at least one telematic device identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits, thereby processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle.

(‘901 – [Claim 1])

‘901 does not explicitly teach the following limitation(s):

capable to communicate with a vehicle and other devices over a communication network;

said at least one unique personal attribute capable to be associated with said at least one telematic device;

Balakrishnan in the same field of endeavor, teaches:

capable to communicate with a vehicle and other devices over a communication network;

(Balakrishnan – [Col. 12, Ln. 39-41] – “With the advent of sensor-equipped mobile devices and network-enabled telematics devices that can be placed in a vehicle,” [Col. 19, Ln. 50-62] – “In some cases, the mobile device 104 may establish a communication channel 126 with a network 128 to communicate with one or more servers 110 over the network. The network 128 may be the Internet, a cellular network, a Wi-Fi network, a local area network, a wide area network, a satellite network, or any other suitable data transmission network, or combinations of them. In this way, the mobile device 104 can send and receive telematics data (which may be or include a panic alert) to and from one or more components or devices in the technology 100, or otherwise facilitate communications among the components or devices, such as the telematics devices 101 and the servers 110, among others.”)

said at least one unique personal attribute capable to be associated with said at least one telematic device;

(Balakrishnan – [Col. 19, Ln. 12-18] – “The server 110 can store (for example, in a database 130) a mapping of the device identifier 214 for each tag device 102 to other user and vehicle information, such as a particular vehicle 108 associated with the tag device or a particular user of the technology 100 associated with the tag device, or both, among others.”)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for shared vehicle misuse management of ‘901 with the safety for vehicle users of Balakrishnan in order to “send the produced telematics data to a recipient device for action” (Balakrishnan – Col. 2, Ln. 50-51)

Claims depending on the above are rejected using the same rational as Claim 1.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a system or method, which is one of the statutory categories of invention. (Step 1: YES).

The examiner has identified device Claim 1 as the claim that represents the claimed invention. Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea):


A device for identifying vehicle share misuse comprising: at least one telematic device; at least one unique personal attribute; said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network; said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; said at least one unique personal attribute capable to be associated with said at least one telematic device; said at least one telematic device capable to communicate said shared vehicle data to a vehicle share platform; said at least one telematic device receiving reservation data from said vehicle share platform, said reservation data including vehicle share limits; said at least one telematic device identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits, thereby processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle.


which is a device that, under broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction or managing personal behavior or relationships or interactions between people) of managing shared vehicle misuse.

If a claim, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction or managing personal behavior or relationships or interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application because the limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The device, telematic device, communication network, and vehicle are just using generic computer components such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 1 is directed to an abstract idea without a practical application. (Step 2a-Prong2: NO. The additional claimed elements are not integrated into a practical application.)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately, and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more.)

The dependent claims, claims 2-11, further define the abstract idea that is present in the independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including Claim 3 – vehicle is just using generic computer components to further implement the abstract idea; Claim 4 – vehicle is just using generic computer components to further implement the abstract idea; Claim 5 – vehicle is just using generic computer components to further implement the abstract idea; Claim 6 – telematic device, vehicle are just using generic computer components to further implement the abstract idea; Claim 7 – telematic device, vehicle are just using generic computer components to further implement the abstract idea; Claim 10 – vehicle is just using generic computer components to further implement the abstract idea; Claim 11 – vehicle is just using generic computer components to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 11074769) in view of Esselink (US 20150161832).

Claim 1:

Balakrishnan teaches:

A device for identifying vehicle share misuse comprising: at least one telematic device;

(Balakrishnan – [Claim 1] – “producing telematics data by a telematics device affixed to a vehicle” [Abstract] – “The safety alert can prompt one or more telematics devices at the vehicle to capture, store, or transmit telematics data”)

at least one unique personal attribute;

(Balakrishnan – [Col. 19, Ln. 12-18] – “The server 110 can store (for example, in a database 130) a mapping of the device identifier 214 for each tag device 102 to other user and vehicle information, such as a particular vehicle 108 associated with the tag device or a particular user of the technology 100 associated with the tag device, or both, among others.” [Col. 19, Ln. 23-33] – “the mobile device 104 may include hardware and software components, such as one or more processors 300, a memory 302, a communication interface 304, one or more sensors 306, one or more sensor modules 308, an application module 310, a display 314, and a panic determination module 316, among others. In some implementations, the mobile device 104 may be a portable computing device, such as a smartphone, a tablet computer, a laptop computer, a wearable computing device, or another mobile device or personal computing device, or combinations of them” [Col. 19, Ln. 62-66] – “In some cases, the mobile device 104 can include a unique device identifier 318 stored in the memory 302 and included in each communication with the other components or devices of the technology 100.”)

Examiner Note: this claim was interpreted in respect to the spec [0059] – “In embodiments, the at least one internal interface includes biometric circuitry and the at least one unique personal attribute is a biometric attribute.   In embodiments, the biometric attribute is selected from the group of face data, fingerprint data, voice data or eye data.” [0060] – “In embodiments, the at least one internal interface includes communication circuitry and the at least one unique personal attribute is a personal device. In embodiments, the personal device is selected from the group of a smart phone, a smart watch, a smart device, or an app on a smart device.” [0061] – “In embodiments, the at least one internal interface includes communication circuitry and the at least one unique personal attribute is a personal device. In embodiments, the personal device is selected from the group of a smart phone, a smart watch, a smart device, or an app on a smart device.”

said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network;

(Balakrishnan – [Abstract] – “The safety alert can prompt one or more telematics devices at the vehicle to capture, store, or transmit telematics data, including, for example, audio, image, or video data or combinations of them.” [Col. 12, Ln. 39-41] – “With the advent of sensor-equipped mobile devices and network-enabled telematics devices that can be placed in a vehicle,” [Col. 19, Ln. 3-9] – “The tag device 102 may communicate telematics data (which may be or include a panic alert) to other components or devices of the technology 100, including one or more other telematics devices 101, such as a video tag device 106, one or more mobile devices 104, or one or more servers 110 ( or through a mobile device to the one or more telematics devices or servers).” [Col. 19, Ln. 50-62] – “In some cases, the mobile device 104 may establish a communication channel 126 with a network 128 to communicate with one or more servers 110 over the network. The network 128 may be the Internet, a cellular network, a Wi-Fi network, a local area network, a wide area network, a satellite network, or any other suitable data transmission network, or combinations of them. In this way, the mobile device 104 can send and receive telematics data (which may be or include a panic alert) to and from one or more components or devices in the technology 100, or otherwise facilitate communications among the components or devices, such as the telematics devices 101 and the servers 110, among others.”)

said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data;

(Balakrishnan – [Col. 12, Ln. 41-49] – “it is possible to use technology to monitor driving behavior and other information at the vehicle to recognize situations that put the safety of vehicle users at risk. Once recognized, notifications of these personal safety concerns can be provided to a third party, such as a call center or emergency services, to enable the third party to analyze the safety concerns and determine an appropriate response. Notifications can also be provided to vehicle users, such as a driver of the vehicle,” [Col. 31, Ln. 47-56] – “For example, FIGS. 9a and 9b illustrate a user interface 900 for presenting the telematics data and other information associated with a panic alert or other safety alert. The user interface 900 may be provided by the server 110 to, for example, a computing device 112 or a mobile device 104 associated with a participant of the technology 100. As shown in FIG. 9a, the user interface 900 includes a searchable list of panic alerts or other safety alerts 902 associated with a user 904,” [Fig 9A] – Shown below.)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


said at least one unique personal attribute capable to be associated with said at least one telematic device;
	
(Balakrishnan – [Col. 19, Ln. 3-22] – “The tag device 102 may communicate telematics data (which may be or include a panic alert) to other components or devices of the technology 100, including one or more other telematics devices 101, such as a video tag device 106, one or more mobile devices 104, or one or more servers 110 ( or through a mobile device to the one or more telematics devices or servers). In some cases, the tag device 102 can include a unique device identifier 214 stored in the memory 204 and included in each communication with the other components or devices of the technology 100. The server 110 can store (for example, in a database 130) a mapping of the device identifier 214 for each tag device 102 to other user and vehicle information, such as a particular vehicle 108 associated with the tag device or a particular user of the technology 100 associated with the tag device, or both, among others. In this manner, the server 110 and the other devices and components of the technology 100 can associate the tag device 102 and its telematics data with a particular vehicle 108 or a particular user of the technology 100, or combinations of them, among others.” [Col. 32, Ln. 61-67] – “The user interface 900 can include various information about each panic alert 902 in the list, such as an ID 906 of the panic alert, a role 908 of the user who triggered the panic alert (e.g., rider or driver), a date and time 910 that the panic alert was generated, a username 912 of the user who triggered the panic alert, a user ID 914 of the user who triggered the panic alert,”)

said at least one telematic device capable to communicate said shared vehicle data to [a vehicle share platform;]

(Balakrishnan – [Abstract] – “The safety alert can prompt one or more telematics devices at the vehicle to capture, store, or transmit telematics data, including, for example, audio, image, or video data or combinations of them.” [Col. 2, Ln. 24-25] – “The sending of the assembled telematics data can include sending the assembled telematics data to a server.”)

Balakrishnan, however, does not explicitly teach:

	a vehicle share platform;

[said at least one telematic device] receiving reservation data from said vehicle share platform, said reservation data including vehicle share limits; 

[said at least one telematic device] identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits, thereby processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle.


Esselink, in the same field of endeavor, teaches:

	A vehicle share platform;

(Esselink – [0046] – “The user can use an application or other interface to process the selection, payment and rental of the vehicle, and then the keys and rental handling can be performed autonomously.”


[said at least one telematic device] receiving reservation data from said vehicle share platform, said reservation data including vehicle share limits;

(Esselink – [0046] – “The user can use an application or other interface to process the selection, payment and rental of the vehicle” [0050] – “Once a vehicle selection has been verified as available, the process may receive a user identification 509.” [0051] – “The process, once any needed information has been received, can then associate the user with the vehicle 513. This can include saving a rental date for the user, and setting the vehicle as "rented" during the specified time.” [0052] – “If the payment was successful 519, the process can send the information for the virtual key, even if the rental period is days, weeks or months away 521. This is possible because the virtual key has a temporally related start and end date. This means that the key will not function outside the specified time period (with certain exceptions), and is generally useless until the rental period arrives. While the key may be non-functional, the user may still be happy to receive the key in advance.” [0055] – “The start and end times can be sent to the vehicle as well 523, along with a copy of the virtual key 525. The vehicle can then store the key and the enablement times, and, when the time approaches, the vehicle can enable the key.” [0076] – “Since the vehicle is connected to the cloud via a vehicle-based modem, check-out and return handling is made easy by direct communication between the vehicle and the cloud. Any temporary keys can be disabled, PINS can be disabled and/or reset, and a vehicle location can be logged via the cloud for a next renter.” [0079] – “A rental time may have passed, triggering the end process, or the user could, for example, manually initiate rental end.” [0093] – “Appropriate rental parameters (expirations, geofences, etc .) can also be set.“ [Fig. 5] Shown below.)

Examiner Note: the claim was interpreted with respect to spec [00123] – “Restrictions may be classified into vehicle share permissions or vehicle share limits or both permissions or limits such as a date and time, activities such as check in, check out, normal, late, recovery or vehicle controls and commands such as lock, unlock, start, operation, routing, geofence or time period.” Emphasis is placed on the limiting factors of time and/or location.


    PNG
    media_image2.png
    634
    484
    media_image2.png
    Greyscale


[said at least one telematic device] identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits, thereby

(Esselink – [0007] – “The processor is also configured to associate a requesting user with an available vehicle and generate a temporary vehicle access code and start code, usable during a predetermined time period. The processor is further configured to send the access code and start code to both the user and the vehicle.” [0050] – “the process may receive a user identification 509. This may include, among other things, an identifier as to where a virtual key is to be sent. This can include, but is not limited to, an email address, phone number, text number, application ID, etc.” [0058] – “In this illustrative embodiment, the user uses the virtual key code to unlock the vehicle 601. In this example, the code is entered on the vehicle door, on a keypad, but other suitable methods of entry may also be used (wireless access through a connection to the phone, for example). Biometric ID could also be used, if the user scanned in a fingerprint on rental and the vehicle was equipped with biometric sensors. The same is true for the code to start the vehicle. In fact, in the biometric case, the rental company could be assured that the renting user was the person accessing the vehicle.”)

processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle.
	
(Esselink – [0007] – “The processor is also configured to associate a requesting user with an available vehicle and generate a temporary vehicle access code and start code, usable during a predetermined time period. The processor is further configured to send the access code and start code to both the user and the vehicle.” [0060] – “If the code is not verified 605, the process checks to see if a timeout has occurred 607. Timeout, in this sense, includes exceeding a number of code entry attempts. If the timeout occurs, then the system assumes that someone is attempting to invalidly access the vehicle, and a new code can be requested 609 and sent to the user. If the person attempting to access the vehicle is anyone other than the authorized user, they presumably will not receive the new code, and thus will still not be able to start the vehicle.” [0073] – “In this illustrative example, the process obtains and reports a vehicle GPS position 723, 725. This can be used to augment the grace period 727, if desired, for example, by extending the grace period if the vehicle is close to, or traveling towards, an intended destination. As long as the grace period continues 727, the process continues to report the vehicle GPS location. The grace period could also be prematurely ended if the vehicle strayed too far from a geographic region (such as a route headed to, or generally headed to, an intended destination).” [0082] – “The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather…. This information is then reported back to the cloud 827, for use by the rental company in various capacities.“


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Claim 2:

Balakrishnan in combination with the references taught in Claim 1 teach those respective limitations. Balakrishnan also teaches:

wherein said misuse event is selected from the group consisting of an invalid user, invalid reservation, movement event, location event, harsh event, speed event, geofence event or biometric event.
	
(Balakrishnan – [Col. 4. Ln. 36-50] – “The personal safety concern can be associated with one or more of a vehicle crash, an activation of a personal safety alert button, a distraction of the driver of the vehicle, an incapacity of the person at the vehicle, a relationship of a geographic location of the vehicle to a predetermined geographic boundary, a determination that the vehicle is at an intersection, a determination that the vehicle is in close proximity to another vehicle, a detection of an object in a path of the vehicle, a noise in the vehicle exceeding a predetermined noise threshold, a command voiced in the vehicle matching a predefined voice command, a physical altercation at the vehicle, an inertial event of the vehicle that exceeds a predetermined inertial magnitude, or a detection that the telematics device is tampered with.” [Col. 21, Ln. 31-34] – “In some cases, the panic determination module 316 can process signals from a position sensor 322, such as a GPS of the mobile device 104, to determine a geographical position of the vehicle 108.” [Col. 24, Ln. 55-58] – “In some cases, the panic determination module 542 can process signals from a position sensor, such as GPS of the video tag device 106 or another device, to determine a geographical position of the vehicle 108.”)

Claim 3:

Balakrishnan in combination with the references taught in Claim 1 teach those respective limitations. Balakrishnan also teaches:

wherein detecting said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Balakrishnan – [Col. 13, Ln. 26-40] – “Safety concern triggers can be explicitly indicated by users of vehicles (such as by pushing a panic button) or can be indicated or inferred in a variety of other ways, including by analysis, interpretation, and inference from telematics data and other information associated with the safety concern. In some examples, safety concern triggers can include activation of a physical panic button,activation of a software  panic button, a voiced utterance or command, a loud noise, an impact, a crash, a violation by the vehicle of a geographical boundary, distracted driving, an inertial event, a road hazard, close proximity of the vehicle to another vehicle or object, incapacity of a driver or occupant of the vehicle, a detection of a physical altercation in the vehicle, a detection that one or more safety components were tampered with, and combinations of them.” [Col. 21, Ln. 31-34] – “In some cases, the panic determination module 316 can process signals from a position sensor 322, such as a GPS of the mobile device 104, to determine a geographical position of the vehicle 108.” [Col. 24, Ln. 55-58] – “In some cases, the panic determination module 542 can process signals from a position sensor, such as GPS of the video tag device 106 or another device, to determine a geographical position of the vehicle 108.” [Col. 8, Ln. 28-32] – “The one or more sensors can include one or a combination of two or more of an accelerometer, a magnetometer, a barometer, a speedometer, a gyroscope, a compass, a position sensor, an image sensor, and a microphone.” [Col. 32, Ln. 56-60] – “the driver behavior module 814 can process the telematics data to identify one or more risky driving behaviors of the driver, such as distracted driving, speeding, hard braking, hard acceleration, tailgating, swerving, and drifting, among others.”)

Claim 4:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan, however, does not explicitly teach:

wherein said invalid user is detected by comparing said at least one unique personal attribute with said reservation data and said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

Esselink, in the same field of endeavor, teaches:

wherein said invalid user is detected by comparing said at least one unique personal attribute with said reservation data and 

(Esselink – [0041] – “This can be used as a means of secondary authentication in messages, as well as used to identify a receiving system. A rolling code start value 309 and rolling code reset values 311 can also be provided. Rolling codes will change whenever used ( or at intervals) so that obtaining a single code value has almost no long-term use, or at least very limited use. This prevents renters from returning to the vehicle and using an old code, and helps prevent theft of a vehicle by theft of a code.” [0050] “Once a vehicle selection has been verified as available, the process may receive a user identification 509. This may include, among other things, an identifier as to where a virtual key is to be sent. This can include, but is not limited to, an email address, phone number, text number, application ID, etc.” [0095] – “The user connects a phone to the telematics unit 923, which, in this example, uses a pre-approved phone to authorize vehicle start. The vehicle sends a challenge to the phone 925, which sends the challenge to the cloud 927.” [0096] Since the user, in this example, used a known phone to setup the rental and receive the entry pin, the cloud can recognize the phone 929 and authorize the phone. The cloud responds with the authorization 931, which is forwarded to the vehicle 933 and the vehicle can start 935.” [Fig. 9D] Shown below.)


    PNG
    media_image3.png
    685
    523
    media_image3.png
    Greyscale


said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Esselink – [0041] – “This can be used as a means of secondary authentication in messages, as well as used to identify a receiving system. A rolling code start value 309 and rolling code reset values 311 can also be provided. Rolling codes will change whenever used ( or at intervals) so that obtaining a single code value has almost no long-term use, or at least very limited use. This prevents renters from returning to the vehicle and using an old code, and helps prevent theft of a vehicle by theft of a code.” [0071] – “the process can take a GPS location of the vehicle … The GPS location is then sent to the account owner 713, so the account owner can locate the vehicle.” [0074] – “The GPS location of the vehicle can also be reported 735 for tracking purposes.” [Fig 7B] Shown below.)


    PNG
    media_image4.png
    754
    1012
    media_image4.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Claim 5:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan, however, does not explicitly teach:

wherein said invalid reservation is detected by comparing said at least one unique personal attribute with said reservation data and said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

Esselink, in the same field of endeavor, teaches:

wherein said invalid reservation is detected by comparing said at least one unique personal attribute with said reservation data and 

(Esselink – [0046] – “The user can use an application or other interface to process the selection, payment and rental of the vehicle, and then the keys and rental handling can be performed autonomously.” [0050] “Once a vehicle selection has been verified as available, the process may receive a user identification 509. This may include, among other things, an identifier as to where a virtual key is to be sent. This can include, but is not limited to, an email address, phone number, text number, application ID, etc.” [0092] – “In this example, the process 907 checks to see if the vehicle is equipped with a modem 905. If there is a modem, and coverage exists 901, the process will use the connected vehicle computer in communication with the cloud to initiate the rental 903. Keys can be generated and activated, as well as codes transferred to a vehicle. Any and all enabling can be done on the spot, since the vehicle is connected and in communication with the cloud. Appropriate rental parameters (expirations, geofences, etc .) can also be set.” [0095] – “The user connects a phone to the telematics unit 923, which, in this example, uses a pre-approved phone to authorize vehicle start. The vehicle sends a challenge to the phone 925, which sends the challenge to the cloud 927.” [0096] Since the user, in this example, used a known phone to setup the rental and receive the entry pin, the cloud can recognize the phone 929 and authorize the phone. The cloud responds with the authorization 931, which is forwarded to the vehicle 933 and the vehicle can start 935.” [Fig. 9D] Shown below.)


    PNG
    media_image3.png
    685
    523
    media_image3.png
    Greyscale


said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Esselink – [0041] – “This can be used as a means of secondary authentication in messages, as well as used to identify a receiving system. A rolling code start value 309 and rolling code reset values 311 can also be provided. Rolling codes will change whenever used ( or at intervals) so that obtaining a single code value has almost no long-term use, or at least very limited use. This prevents renters from returning to the vehicle and using an old code, and helps prevent theft of a vehicle by theft of a code.” [0071] – “the process can take a GPS location of the vehicle … The GPS location is then sent to the account owner 713, so the account owner can locate the vehicle.” [0074] – “The GPS location of the vehicle can also be reported 735 for tracking purposes.” [Fig 7B] Shown below.)


    PNG
    media_image4.png
    754
    1012
    media_image4.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Claim 6:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan also teaches:

	engine data obtained from at least one telematic device

(Balakrishnan – [Col. 1, Ln. 37-41] – “Acquiring the telematics data can include acquiring telematics data from one or a combination of two or more of an accelerometer, a magnetometer, a barometer, a speedometer, a gyroscope, a compass, a position sensor, an image sensor, and a microphone.” [Col. 16, Ln. 47-58] – “Generally, each telematics device 101 may include any number of sensors 160 and sensor modules 162 to detect, measure, and process telematics data related to a state of a 50 vehicle or a state or behavior of a user of the vehicle, or a combination of them, such as one or more accelerometers, magnetometers, gyroscopes, inertial measurement units (IMUs), speed sensors, position sensors, such as a Global Positioning System (GPS), barometric sensors, weight sensors, engine sensors, alternator sensors, vibration sensors, voltage sensors, oxygen sensors, biometric sensors, electronic control unit (ECU) devices, image sensors, or audio sensors, or combinations of them, among others.”)

Examiner Note: this claim was interpreted in respect to instant spec: [00166] – “Additionally, if there is vehicle movement sensed by the accelerometer in the telematic device 28, then a movement event is communicated to the vehicle share reservation platform 10 and the vehicle 22 is tracked by the telematic device 28.”

Balakrishnan, however, does not explicitly teach:

wherein said movement event is detected by comparing [engine data obtained from at least one telematic device] with reservation data to determine movement and an invalid reservation and said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

Esselink, in the same field of endeavor, teaches:

wherein said movement event is detected by comparing [engine data obtained from at least one telematic device] with reservation data to determine movement and an invalid reservation and 

(Esselink – [0072] FIG. 7B shows an illustrative example of a rental end period where the renter does not reach an intended destination by the time the rental period expires. [0073] – “In this illustrative example, the process obtains and reports a vehicle GPS position 723, 725. this can be used to augment the grace period 727, if desired, for example, by extending the grace period if the vehicle is close to, or traveling towards, an intended destination. As long as the grace period continues 727, the process continues to report the vehicle GPS location. The grace period could also be prematurely ended if the vehicle strayed too far from a geographic region (such as a route headed to, or generally headed to, an intended destination).” [0074] – “Once the grace period has ended, the process checks to see if the vehicle is in a park state 729. If the vehicle is in park, the process can also check to see if the ignition is in an off state 731. If the park state and off state are not both present, the process can alert the user that a grace period has expired 733 and request that the user proceed to vehicle return as quickly as possible. The user may also be notified, for example, that the keys will soon be disabled. Actual conditions for key disabling may be provided or not, as desired. The GPS location of the vehicle can also be reported 735 for tracking purposes.” “ [Fig 7B] Shown Below)


    PNG
    media_image5.png
    438
    618
    media_image5.png
    Greyscale



said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Esselink – [0075] – Once the vehicle is in park, and the key has been turned off(ignition off), the process can proceed to disable the keys 737. This can include, as above, some or all of the virtual key elements and/or the physical key. The process can also send the GPS location of the vehicle 739 to the rental company for tracking, retrieval and next renter use.) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Claim 7:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan also teaches:

wherein said location event is detected by comparing location data obtained from at least one telematic device with said reservation data to determine an invalid location of said vehicle and 

(Balakrishnan – [Col. 4. Ln. 36-50] – “The personal safety concern can be associated with one or more of a vehicle crash, an activation of a personal safety alert button, a distraction of the driver of the vehicle, an incapacity of the person at the vehicle, a relationship of a geographic location of the vehicle to a predetermined geographic boundary, a determination that the vehicle is at an intersection, a determination that the vehicle is in close proximity to another vehicle, a detection of an object in a path of the vehicle, a noise in the vehicle exceeding a predetermined noise threshold, a command voiced in the vehicle matching a predefined voice command, a physical altercation at the vehicle, an inertial event of the vehicle that exceeds a predetermined inertial magnitude, or a detection that the telematics device is tampered with.” [Col. 24, Ln. 55-58] – “In some cases, the panic determination module 542 can process signals from a position sensor, such as GPS of the video tag device 106 or another device, to determine a geographical position of the vehicle 108.” [Col. 27, Ln. 41-48] – “Although processing panic alerts and other safety alerts is described with reference to the video tag device 106 and the panic determination module 542, the techniques described here can be applied to, by, or in any device or component of the technology 100, or any combination of components or devices, including, but not limited to, another telematics device 101, such as the tag device 102, a mobile device 104, a server 110, and a computing device 112.

Examiner Note: The predetermined geographic boundary in [Col. 4, Ln. 36-50] is interpreted to be determined from reservation data.

Balakrishnan, however, does not explicitly teach:

said location event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

Esselink, in the same field of endeavor, teaches:

said location event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Esselink – [0073] – “the process obtains and reports a vehicle GPS position” The GPS location of the vehicle can also be reported 735 for tracking purposes.” [0074] – “The GPS location of the vehicle can also be reported 735 for tracking purposes.” [0092] – “Any and all enabling can be
done on the spot, since the vehicle is connected and in communication with the cloud. Appropriate rental parameters (expirations, geofences, etc .) can also be set.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)


Claim 8:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan also teaches:

wherein said harsh event is detected by comparing accelerometer data with harsh event thresholds to determine a harsh event and 

(Balakrishnan – [Col. 4. Ln. 36-50] – “The personal safety concern can be associated with one or more of a vehicle crash, an activation of a personal safety alert button, a distraction of the driver of the vehicle, an incapacity of the person at the vehicle, a relationship of a geographic location of the vehicle to a predetermined geographic boundary, a determination that the vehicle is at an intersection, a determination that the vehicle is in close proximity to another vehicle, a detection of an object in a path of the vehicle, a noise in the vehicle exceeding a predetermined noise threshold, a command voiced in the vehicle matching a predefined voice command, a physical altercation at the vehicle, an inertial event of the vehicle that exceeds a predetermined inertial magnitude, or a detection that the telematics device is tampered with.” [Col. 21, Ln. 31-34] – “In some cases, the panic determination module 316 can process signals from a position sensor 322, such as a GPS of the mobile device 104, to determine a geographical position of the vehicle 108.” [Col. 24, Ln. 55-58] – “In some cases, the panic determination module 542 can process signals from a position sensor, such as GPS of the video tag device 106 or another device, to determine a geographical position of the vehicle 108.”)

trigger communicating a harsh event indication with at least one unique personal attribute to said vehicle share platform.

(Balakrishnan – [Col. 2, Ln. 44-52] – In general, in an aspect, an apparatus can include a telematics device at a vehicle configured to receive a personal safety alert indicating a personal safety concern for a person at a vehicle, produce, at the vehicle, telematics data associated with the personal safety concern, the telematics data including one or a combination of two or more of audio, image, and video data, and send the produced telematics data to a recipient device for action with respect to the personal safety concern. “[Col. 7, Ln. 61-63] – “identify a personal safety trigger related to the vehicle or a user of the vehicle based on the telematics data,” [Col. 8, Ln. 52-60] – “The personal safety system can include communications systems to communicate one or more of the telematics data, the triggering event, the one or more signals, the one or more images, and audio recorded in response to the indication of the triggering event to a server. The server can be associated with one or a combination of two or more of an automotive safety organization, an insurance company, a ridesharing company, an emergency service, a call center, a user of the telematics device, or the occupant of the vehicle.” [Col. 19, Ln. 62-66] – “In some cases, the mobile device 104 can include a unique device identifier 318 stored in the memory 302 and included in each communication with the other components or devices of the technology 100.”)

Claim 9:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan also teaches:

wherein said speed event is detected by comparing engine data or GPS data with speed event thresholds to determine a speed event and 

(Balakrishnan – [Col. 8, Ln. 28-32] – “The one or more sensors can include one or a combination of two or more of an accelerometer, a magnetometer, a barometer, a speedometer, a gyroscope, a compass, a position sensor, an image sensor, and a microphone.” [Col. 32, Ln. 56-60] – “the driver behavior module 814 can process the telematics data to identify one or more risky driving behaviors of the driver, such as distracted driving, speeding, hard braking, hard acceleration, tailgating, swerving, and drifting, among others.”)

Examiner Note: Balakrishnan is interpreted to understand the ability to identify speeding must involve a comparison of speed and/or position data to speed thresholds, such as known speed limits or a predetermined threshold.

trigger communicating a speed event indication with at least one unique personal attribute to said vehicle share platform.

(Balakrishnan – [Col. 19, Ln. 62-66] – “In some cases, the mobile device 104 can include a unique device identifier 318 stored in the memory 302 and included in each communication with the other components or devices of the technology 100.” [Col. 30, Ln. 33-45] – “The memory 802 may store executable instructions associated with a panic determination module 808, a panic alert verification module 810, a crash reconstruction module 812, a driver behavior module 814, and other modules, to enable the server 110 or other components and devices to carry out the techniques described here. The server 110 or other components and devices can use the communication interface 804 to transmit and receive raw or processed data or both, such as the telematics data, including the panic alert data and the audio, image, and video data, among other information, to and from other components or devices of the technology 100.” [Fig. 8] – See below.)


    PNG
    media_image6.png
    628
    763
    media_image6.png
    Greyscale

Claim 10:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan also teaches:

wherein said geofence event is detected by comparing GPS data of said vehicle with said reservation data to determine a geofence violation and

(Balakrishnan – [Col. 4. Ln. 36-50] – “The personal safety concern can be associated with one or more of a vehicle crash, an activation of a personal safety alert button, a distraction of the driver of the vehicle, an incapacity of the person at the vehicle, a relationship of a geographic location of the vehicle to a predetermined geographic boundary, a determination that the vehicle is at an intersection, a determination that the vehicle is in close proximity to another vehicle, a detection of an object in a path of the vehicle, a noise in the vehicle exceeding a predetermined noise threshold, a command voiced in the vehicle matching a predefined voice command, a physical altercation at the vehicle, an inertial event of the vehicle that exceeds a predetermined inertial magnitude, or a detection that the telematics device is tampered with.” [Col. 16, Ln. 47-58] – “Generally, each telematics device 101 may include any number of sensors 160 and sensor modules 162 to detect, measure, and process telematics data related to a state of a vehicle or a state or behavior of a user of the vehicle, or a combination of them, such as one or more accelerometers, magnetometers, gyroscopes, inertial measurement units (IMUs), speed sensors, position sensors, such as a Global Positioning System (GPS), barometric sensors, weight sensors, engine sensors, alternator sensors, vibration sensors, voltage sensors, oxygen sensors, biometric sensors, electronic control unit (ECU) devices, image sensors, or audio sensors, or combinations of them, among others.” Col. 42, Ln. 54-58] – “Rideshare application running on driver's mobile device detects that that vehicle is going off-route via geo-fencing features and triggers a panic alert.”

said geofence event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle.

(Balakrishnan – [Col 18, Ln. 9-14] – “Although specific examples 10 of panic determination modules or safety concern determination modules are described with reference to certain devices or components of the technology 100, the techniques described here can be applied to, by, or in any device or component of the technology 100,” [Col. 21, Ln. 31-34] – “In some cases, the panic determination module 316 can process signals from a position sensor 322, such as a GPS of the mobile device 104, to determine a geographical position of the vehicle 108.” [Col. 24, Ln. 55-58] – “In some cases, the panic determination module 542 can process signals from a position sensor, such as GPS of the video tag device 106 or another device, to determine a geographical position of the vehicle 108.” [Col. 42, Ln. 54-58] – “Rideshare application running on driver's mobile device detects that that vehicle is going off-route via geo-fencing features and triggers a panic alert. Panic alert message is sent to the server and to the rideshare company's call center.)

Claim 11:

Balakrishnan in combination with the references taught in Claim 2 teach those respective limitations. Balakrishnan teaches:

trigger communicating a biometric event indication with at least one unique personal attribute to said vehicle share platform.

(Balakrishnan – [Col. 16, Ln. 47-67] – “Generally, each telematics device 101 may include any number of sensors 160 and sensor modules 162 to detect, measure, and process telematics data related to a state of a vehicle or a state or behavior of a user of the vehicle, or a combination of them, such as one or more accelerometers, magnetometers, gyroscopes, inertial measurement units (IMUs), speed sensors, position sensors, such as a Global Positioning System (GPS), barometric sensors, weight sensors, engine sensors, alternator sensors, vibration sensors, voltage sensors, oxygen sensors, biometric sensors, electronic control unit (ECU) devices, image sensors, or audio sensors, or combinations of them, among others. Each telematics device 101 can also include memory 164 and one or more processors 166 to process and store data, such as the telematics data, in the memory 164, as well as a communications interface 168 to enable wired or wireless communications with other components or devices of the technology 100, such as one or more other telematics devices 101, one or more mobile devices 104, or one or more servers 110 (or through a mobile device to the one or more telematics devices or servers). [Col 18, Ln. 9-14] – “Although specific examples 10 of panic determination modules or safety concern determination modules are described with reference to certain devices or components of the technology 100, the techniques described here can be applied to, by, or in any device or component of the technology 100,” [Col. 19, Ln. 62-66] – “In some cases, the mobile device 104 can include a unique device identifier 318 stored in the memory 302 and included in each communication with the other components or devices of the technology 100.”)



Balakrishnan, however, does not explicitly teach:

wherein said biometric event is detected by comparing in vehicle biometric data with said reservation data to determine an invalid driver of said vehicle and rigger communicating a biometric event indication with at least one unique personal attribute to said vehicle share platform.

Esselink, in the same field of endeavor, teaches:

wherein said biometric event is detected by comparing in vehicle biometric data with said reservation data to determine an invalid driver of said vehicle and 

(Esselink – [0058] – “In this illustrative embodiment, the user uses the virtual key code to unlock the vehicle 601. In this example, the code is entered on the vehicle door, on a keypad, but other suitable methods of entry may also be used (wireless access through a connection to the phone, for example). Biometric ID could also be used, if the user scanned in a fingerprint on rental and the vehicle was equipped with biometric sensors. The same is true for the code to start the vehicle. In fact, in the biometric case, the rental company could be assured that the renting user was the person accessing the vehicle.”)

Examiner Note: Esselink is interpreted to understand that verifying the renting user as the person accessing the vehicle is done by comparing biometric data from the sensor with the scanned in fingerprint data that is optionally provided at rental, or reservation, which is to be considered as reservation data.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 11074769) in view of Esselink (US 20150161832), further in view of Bergerhoff (US 20170053470).

Claim 12:

Balakrishnan in combination with the references taught in Claim 1 teach those respective limitations. Balakrishnan, however, does not explicitly teach:

wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device.

Esselink, in the same field of endeavor teaches:
	
wherein said at least one telematic device includes a vehicle share portion,

(Esselink – [0048] – “The process can then access a cloud account 505 having one or more vehicles associated therewith. For example, without limitation, the rental company may have a cloud account with all of the vehicles owned by that company. Using the cloud account, the process can check if the selected vehicle is available that fits the rental parameters. [0049] – “Since virtual key handling can be controlled through the cloud account, the cloud account can also act as a scheduler, since it  knows when a virtual key for a given vehicle will expire.” [0054] – “if the reservation is cancelled or changed, the process can simply disable the key, so that the key never functions at all. This may be done by forcing the renter to cancel or change the reservation by connecting his phone to the cloud account so that virtual key stored on the renters phone may be overwritten by a terminated key or a changed key.” [0055] – “The start and end times can be sent to the vehicle as well 523, along with a copy of the virtual key 525. The vehicle can then store the key and the enablement times, and, when the time approaches, the vehicle can enable the key.” [0089] – “Once again, the phone, or a vehicle telematics unit ( or other suitable computer) can record the relevant rental end information 861 (such as end-time). The vehicle can disable all keys 863 and the vehicle or phone can collect all the additional information needed relating to the rental 865.” [0095] – “The user connects a phone to the telematics unit 923, which, in this example, uses a pre-approved phone to authorize vehicle start.”)

wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device,

(Esselink – [0021] – “Further, the processor is connected to both non-persistent 5 and persistent storage 7. In this illustrative embodiment, the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory.” [0028] – “the processor is provided with an operating system including an API to communicate with modem application software. The modem application software may access an embedded module or firmware” [0055] – “The start and end times can be sent to the vehicle as well 523, along with a copy of the virtual key 525. The vehicle can then store the key and the enablement times, and, when the time approaches, the vehicle can enable the key.” [0095] – “The user connects a phone to the telematics unit 923, which, in this example, uses a pre-approved phone to authorize vehicle start.” [0099] – “Since local connections can still be made, the phone can connect to the telematics unit 953. Once the phone is connected 955, the phone will securely send a set of key codes to the vehicle 959. These codes were initially received by the phone when the access code was received, previously stored by the vehicle and can be used to start the vehicle.” [0100] If a physical key is present in the vehicle 983, the vehicle can, upon receiving the valid code(s), enable the key 987. [0101] If there is no key inside, the user can perform a tethering process 985, which, if correct, can enable vehicle start 989. The vehicle can then be started 991 and the rental can begin 993 [Claim 5] – “a processor configured to … provide access to the vehicle if the access code is enabled; and enable usability of a physical key for vehicle start-up usage.”)


Examiner Note: this claim was interpreted with respect to the spec [00112] – “The second portion 28b may be a vehicle share portion to enabling or disabling a vehicle share.” Additionally, in respect to the spec [00136] – “In an embodiment, the firmware 70 and processor 68 may include electronic vehicle key device 64 specific monitoring and simulation of an electronic vehicle key device 68 for specific button selection. The monitoring may work for different electronic vehicle key device 68 hardware configurations where either end of the button could be normally a high or low value. The different configurations may also include a different number of buttons that are simulated. An actuation validation process runs when a command is issued to actuate one of those buttons. Two inputs may be monitored when the button is depressed or released. This supports either end being a normally high or low without the need to know the actual hardware configuration of the electronic vehicle key device 68.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Device for shared vehicle misuse management of ‘548 with the method and apparatus for virtual key delivery of Esselink in order to “minimize human intervention in the rental process and be more user-friendly” (Esselink – 0005)

Bergerhoff, in the same field of endeavor, teaches:

the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device.

(Bergerhoff – [0043] – “This system simulating a remote key fob integrates buttons, software to calculate vehicle specific telegrams and hardware to generate vehicle specific radio frequency wavelengths separates these functions into two or more physical devices. The system simulating a remote key fob, which has been programmed to the vehicle during initial set-up, is now logically split into three parts: [0044] – “a) The mechanical buttons remain with the user, but in a smartphone application: The user may push buttons in the app to send commands to the vehicle.” [0045] – “b) The software that generates valid telegrams is now in the backend server. The calculation of parameters for the telegram can be calculated by the backend server or locally by processors in the smart phone. The backend site also references the databases for how to compose the sequence of back and forth communications with the on-board intelligence in the vehicle for the telegrams on a per particular vehicle basis.” [0047] – “access to a vehicle from a backend server that sends an access control telegram to a local client device, which establishes communication with the RF access control module in the vehicle with a receiving device installed in the vehicle and a controller that grants access upon successful authentication.” [0048] – “The backend server cloud site includes:” [0049] – “A database configured with a plurality of remote keyless entry systems.” [Fig.8] Shown below.) 
    PNG
    media_image7.png
    544
    843
    media_image7.png
    Greyscale

Examiner Note: this claim was interpreted in respect to the instant spec [00136] – “In an embodiment, the firmware 70 and processor 68 may include electronic vehicle key device 64 specific monitoring and simulation of an electronic vehicle key device 68 for specific button selection. The monitoring may work for different electronic vehicle key device 68 hardware configurations where either end of the button could be normally a high or low value. The different configurations may also include a different number of buttons that are simulated. An actuation validation process runs when a command is issued to actuate one of those buttons. Two inputs may be monitored when the button is depressed or released. This supports either end being a normally high or low without the need to know the actual hardware configuration of the electronic vehicle key device 68.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Method of Safety for Vehicle Users of Balakrishnan with the method and system for remote access control of Bergerhoff in order “to enable vehicle owners and other authorized persons to access and operate vehicles in a convenient and cost efficient way.” (Bergerhoff – [0017])



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Horelik – (US 20190253861) – references telematics and location systems

Stanfield – (US 8841987) – references interfacing of telematic systems and access methods such as vehicle keys.

Lohmeier – (US 20150371153) – references telematic applications within vehicle sharing.

Comacho – (US 20140358896) – references telematic applications in vehicle monitoring

Gammelgard – (US 11370391) – references telematic applications in determining authorized use of an autonomous vehicle.

Jang – (KR 101768449) – references system for detecting faults with remote control key

Lowrey – (US 7904219) – references pull-up resistors used in connection with telematic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 571-270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 4164

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695